                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

CAROLYN O’NEAL                                        CIVIL ACTION NO. 19-cv-1328

VERSUS                                                CHIEF JUDGE HICKS

DEPUY SYNTHES SALES, INC., ET AL                      MAGISTRATE JUDGE HORNSBY


                                MEMORANDUM ORDER

       Carolyn O’Neal (“Plaintiff”) filed this civil action for damages related to a knee

replacement. Plaintiff filed the suit in this court on the basis of diversity jurisdiction, which

puts the burden on her to allege specific facts that show complete diversity of citizenship

of the parties and an amount in controversy over $75,000. The allegations in the complaint

are sufficient to establish the requisite amount in controversy. However, the complaint is

lacking with respect to the citizenship of several of the parties.

       The complaint states that Plaintiff is a resident of Louisiana. It is domicile rather

than mere residency that decides citizenship for diversity purposes, and “an allegation of

residency alone ‘does not satisfy the requirement of an allegation of citizenship.’” Midcap

Media Finance, LLC v. Pathway Data, Inc., 929 F.3d 310, 313 (5th Cir. 2019), quoting

Strain v. Harrelson Rubber Co., 742 F.2d 888, 889 (5th Cir. 1984). A person may reside

in multiple states simultaneously, but “[a]n individual who resides in more than one State

is regarded, for purposes of federal subject-matter (diversity) jurisdiction, as a citizen of

but one State.” Wachovia Bank v. Schmidt, 126 S. Ct. 941, 951 (2006). That is the state

in which the person is domiciled. Id.; Acridge v. Evangelical Lutheran Good Samaritan
Soc., 334 F.3d 444, 451 (5th Cir. 2003). Plaintiff will need to file an amended complaint

that alleges her state of domicile.

       Paragraph 18 of the complaint states that defendant DePuy Ireland Unlimited

Company “is a company and citizen of Ireland” with its principal place of business in

Ireland. Paragraph 20 states that defendant DePuy Synthes Johnson & Johnson Ireland

Ltd. “is an entity doing business and organized in Ireland” with its principal place of

business in Ireland.

       The complaint does not specify the form of entity of either foreign company. To

avoid any doubt about subject-matter jurisdiction, Plaintiff should include in an amended

complaint—or Defendants may include in their responses—specific allegations with

respect to the form of entity of these two defendants. If they are corporations or juridical

entities under Irish law, the allegations regarding their citizenship are sufficient. If either

is an unincorporated organization akin to a partnership or LLC, its citizenship must be

alleged in accordance with the rules set forth in Rodidaco, Inc. v. Chesapeake Energy

Louisiana Corp, 2018 WL 3551525 (W.D. La. 2018). The rules regarding diversity

jurisdiction and foreign entities can be found in Stiftung v. Plains Mktg., L.P., 603 F.3d

295 (5th Cir. 2010) and Elisabeth C. Butler, Diversity Jurisdiction and Juridical Persons:

Determining the Citizenship of Foreign-Country Business Entities, 97 Tex. L. Rev. 193

(2018).

       Paragraph 37 of the complaint states, “Venue in the Middle District of Louisiana is

proper pursuant to 28 U.S.C. § 1391(a) because a substantial part of the events giving rise

to Plaintiff’s claims occurred in the Middle District of Louisiana. . ..” Plaintiff will need

                                         Page 2 of 3
to file an amended complaint if she wishes to allege that this court, the Western District of

Louisiana, is the proper venue for this civil action. If the Middle District is the proper

venue, a change of venue may be required.

        The deadline for Plaintiff to file the amended complaint with respect to her own

citizenship and the proper venue for the case is November 4, 2019. However, because

Plaintiff’s counsel may not have access to information regarding the citizenship of the two

Irish companies at this stage in the proceedings, the court will not set a deadline for

amending the complaint with regard to those defendants. Once counsel for Plaintiff has

had an opportunity to confer with counsel for Defendants, Plaintiff will need to file an

amended complaint that properly alleges the form and citizenship of those entities.

Alternatively, Defendants may include that information in their answer. Ultimately, it is

Plaintiff’s burden to ensure the required jurisdictional facts are in the record.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 28th day of October,

2019.




                                         Page 3 of 3
